Citation Nr: 0804839	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-30 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from April 1977 to April 
1982 and from October 1983 to October 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.  A hearing was held before the 
undersigned Veterans Law Judge at the RO in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that she is afforded every possible 
consideration.

The veteran asserts that she has Lyme disease which began in 
1984 and has been continuous since that time.  Lyme disease 
is not reported in service, but the veteran has various 
symptoms during service which she asserts were symptoms of 
Lyme disease.  Lyme disease was to be ruled out in September 
1988 after the veteran complained of right arm and hand 
symptoms.  A Lyme antibody was subsequently negative in 
September 1988.  Lyme disease was assessed privately in 2003.  
Elisa and Western Blot were both negative in 2004 according 
to an October 2004 VA medical record, and a November 2004 
addendum to that report indicates that Dr. Donta had supplied 
a note indicating that the diagnosis of Lyme disease rests on 
the clinical picture and not the laboratory results.  

A February 2006 private medical record from a nurse 
practitioner in Dr. Donta's office indicates that the veteran 
was felt to have chronic Lyme disease which likely had its 
onset while she was on active duty because the veteran had 
evidence of arthralgia, paresthesias, and other symptoms most 
compatible with Lyme disease.  Currently, the veteran is 
service-connected for arthritis of the knees and left hip and 
for Raynaud's disease.  A VA examination should be conducted 
in light of 38 C.F.R. § 3.159(c)(4).  Beforehand, however, 
any additional current records of treatment the veteran has 
received should be obtained, as the most recent evidence is 
from February 2006.  Also, copies of the notes written to VA 
from Dr. Donta in November 2004 and from his nurse 
practitioner in January 2005 should be obtained.  They are 
referred to in November 2004 and February 2005 VA medical 
records but not contained in the claims folder.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
reports of all additional treatment the 
veteran has received for Lyme disease 
since February 2006, to include both VA 
and private medical records.  
Additionally, copies of notes to VA 
from Dr. Donta in November 2004 and 
from his nurse practitioner in January 
2005 should be obtained.   

2.  Thereafter, schedule the veteran 
for a VA examination by an appropriate 
specialist.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with completion 
of the examination report, and the 
examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

Based upon the examination results and 
a review of the claims folder, the 
examiner should provide an opinion as 
to whether the veteran currently has 
Lyme disease, and if so, whether there 
is a 50 percent or greater probability 
that it had its onset during active 
service or is related to any in-service 
disease or injury.

The examiner should provide a rationale 
for the opinions.

3.  Thereafter, readjudicate the 
veteran's pending claim in light of any 
additional evidence added to the record.  
If the benefits sought on appeal remain 
denied, the veteran and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

